Those assignments of error most seriously insisted upon by petitioner involve an inquiry as to what evidence was before the trial court and its effect. This court has frequently held that it would not make such inquiry on a petition to review the Court of Appeals. Postal Tel.  Cable Co. v. Minderhout,195 Ala. 420, 71 So. 91.
This court is of opinion that there was no reversible error in the other rulings presented for review. Our judgement is that the trial court properly admitted the testimony of the witness Milliner as to the physical effect upon himself of the assault commmitted upon him by the defendant at the time of, *Page 432 
and in the prosecution of, the robbery charged in the indictment.
Application for certiorari denied.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.